DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          NICHOLAS ATKINSON and VIRGINIA ATKINSON,
                         Appellants,

                                    v.

              TOWER HILL PRIME INSURANCE COMPANY,
                            Appellee.

                              No. 4D20-193

                          [February 25, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Lisa    S.   Small,     Judge;   L.T.    Case     No.
502018CA015268XXXXMB.

  Jenny Dziorney and Randall Shochet of Shochet Law Group, Boynton
Beach, for appellants.

  Kara Rockenbach Link and Andrea Hall              Duenas   of   Link   &
Rockenbach, PA, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.